Case 0:19-cv-62789-UU Document 14 Entered on FLSD Docket 12/09/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-62789-UU
 THOMAS JOHN MYERS,

        Plaintiff,
 v.

 STRATEGIC HUMAN CAPITAL
 SOLUTIONS LLC, et al.,

       Defendants.
 ____________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendants’ pro se Motion for Extension of Time

 “in order to seek a council” (the “Motion”). D.E. 13. The Court has reviewed the pertinent portions

 of the record and is otherwise fully advised in the premises.

        By way of background, on November 7, 2019, Plaintiff commenced this action under the

 Fair Labor Standards Act by filing his Complaint against corporate defendant Strategic Human

 Capital Solutions LLC (“Strategic”) and individual defendants Monther H. Darwazeh and Nicole

 Cara Bassuk. D.E. 1. Plaintiff also alleges the defendants breached an oral contract for wages. See

 id. All three defendants were served with initial process on November 16, 2019, such that their

 responses to the Complaint are due on or before December 9, 2019. D.E. 5; D.E. 6; D.E. 7; Fed.

 R. Civ. P. 12(a)(1)(A)(i).

        On December 5, 2019, all three defendants filed a purported pro se answer, which is simply

 a letter addressed to the undersigned explaining their version of events (with some exhibits

 attached). D.E. 8. That same day, the Court entered its Order of Instructions to Pro Se Litigants,

 requiring the defendants to, among other things, familiarize themselves with the applicable Court

 rules. D.E. 9. Separately, the Court struck the letter sua sponte for failure to comply with the
Case 0:19-cv-62789-UU Document 14 Entered on FLSD Docket 12/09/2019 Page 2 of 3



 Federal Rules of Civil Procedure. D.E. 10. The Court also struck the letter because “insofar as it

 was filed on behalf of Strategic because Strategic, a limited liability corporation, cannot proceed

 pro se.” Id. at 2. The Court expressly provided:

         The defendants SHALL, on or before December 9, 2019, file an answer that
         complies with the Federal Rules of Civil Procedure. Additionally, defendant
         Strategic Human Capital Solutions LLC must appear through counsel, if it appears
         at all. Failure to comply with this Order will result in the entry of default
         without further notice.

 Id. (emphasis in original).

         Federal Rule of Civil Procedure 6(b) provides that the Court may provide an extension of

 time for good cause. The instant Motion states in its entirety:

         Defendants, STRATEGIC HUMAN CAPITAL SOLUTIONS LLC, MONTHER
         H. DARWAZEH, NICOLE CARA BASSUK, asks the Honorable Judge for an
         extension of time equaling five days in order to seek a council. Strategic Human
         Capital Solutions LLC is appealing to the Honorable Judge to grant the time
         requested and hold off the default judgment against Strategic Human Capital
         Solutions LLC.

 D.E. 13. Defendants have offered no good cause whatsoever to justify their requested time

 extension. It is beholden upon a party defendant to promptly obtain counsel after being served

 with initial process, in order to comply with the applicable Rules. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Motion, D.E. 13, is DENIED. ALL DEADLINES

 REMAIN IN FULL FORCE AND EFFECT. FAILURE TO TIMELY RESPOND TO THE

 COMPLAINT WILL RESULT IN ENTRY OF DEFAULT WITHOUT FURTHER

 NOTICE.

         DONE AND ORDERED in Chambers at Miami, Florida, this _9th__ day of December,

 2019.
Case 0:19-cv-62789-UU Document 14 Entered on FLSD Docket 12/09/2019 Page 3 of 3



                                    _______________________________
                                          URSULA UNGARO
                                          UNITED STATES DISTRICT JUDGE
 cc: counsel of record
